       2:17-cr-20037-JES-JEH # 468        Page 1 of 3                                         E-FILED
                                                                   Monday, 15 July, 2019 10:03:28 PM
                                                                       Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
              v.                          )       Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
                     Defendant.           )

             THE UNITED STATES OF AMERICA’S MOTION
         FOR AN INSTRUCTION REGARDING THE DEFENDANT’S
     PRESENTATION OF MENTAL HEALTH TESTIMONY IN MITIGATION

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan Freres, Assistant

United States Attorneys, and James B. Nelson, Department of Justice Trial Attorney,

and respectfully requests that the Court issue the following jury instruction:

             There is a legal procedure under the Federal Rules of Evidence and
       Criminal Procedure which allow a defendant to present evidence of his
       mental health condition as a mitigating factor in a capital case.

              The Rules require the defendant to give notice of the particular
       mental health condition that he will raise, as well as any witnesses he will
       call and what they will testify about regarding the mental health
       condition.

               The Rules provide that, once the defendant gives notice, the United
       States may have its own psychologists examine the defendant to
       determine whether he does, in fact, suffer from that mental health
       condition. The United States’ psychologists would then be permitted to
       testify at trial about their examination.

              In this case, the defendant has proposed mitigating factors related
       to various mental health conditions. The defendant did not give notice of

                                              1
2:17-cr-20037-JES-JEH # 468        Page 2 of 3



his intent to do this as required by the Rules. Because the defendant did
not give the required notice, the United States did not have an
opportunity to have its psychologists examine the defendant. In fact, the
defendant refused to be examined by the United States’ psychologists.

      You may consider this fact in weighing the credibility of the
evidence and testimony presented by the defendant with regard to his
mental condition in mitigation.


Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller
Eugene L. Miller
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
eugene.miller@usdoj.gov

/s/Bryan D. Freres                       /s/ James B. Nelson
Bryan D. Freres                          James B. Nelson
Assistant United States Attorney         Trial Attorney
201 S. Vine St., Suite 226               Capital Case Section
Urbana, IL 61802                         United States Department of Justice
Phone: 217/373-5875                      1331 F. Street NW, Room 625
Fax: 217/373-5891                        Washington, DC 20004
bryan.freres@usdoj.gov                   Phone: 202/598-2872
                                         james.nelson@usdoj.gov




                                     2
       2:17-cr-20037-JES-JEH # 468         Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                           /s/ James B. Nelson
                                           James B. Nelson
                                           Trial Attorney
                                           Capital Case Section
                                           United States Department of Justice
                                           1331 F. Street NW, Room 625
                                           Washington, DC 20004
                                           Tel: (202) 598-2872
                                           james.nelson@usdoj.gov




                                              3
